Case 4:20-cv-10066-JLK Document 12 Entered on FLSD Docket 09/23/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 KEY WEST DIVISION

                             CASE NO. 20-10066-CIV-KING/REID

 CHAD ALLEN KIRK,

        Plaintiff,

 v.

 KEY WEST CITIZEN,

       Defendant.
 ________________________________/

                               FINAL ORDER OF DISMISSAL

        THIS CAUSE is before the Court on the September 4, 2020 Report and Recommendation

 (“R&R”) (DE 8) of Magistrate Judge Lisette M. Reid. The R&R recommends dismissal of Plaintiff’s

 civil rights complaint for failure to state a claim upon which relief can be granted pursuant to §

 1915(e)(2)(B)(ii). See id. Plaintiff’s pro se objections (DE 10) were received September 4, 2020.

        Upon consideration of the record and the R&R, the Court finds that Magistrate Judge Reid’s

 well-reasoned R&R accurately states the law of the case. Accordingly, it is ORDERED,

 ADJUDGED and DECREED that Magistrate Judge Lisette M. Reid’s Report and

 Recommendation (DE 8) be, and the same hereby is, AFFIRMED and ADOPTED as an Order of

 this Court, and Plaintiff’s Complaint (DE 1) is DISMISSED for failure to state a claim pursuant to

 § 1915(e)(2)(B)(ii). The Clerk of Court shall CLOSE this case.
Case 4:20-cv-10066-JLK Document 12 Entered on FLSD Docket 09/23/2020 Page 2 of 2



       DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 23rd day of September, 2020.


                                                JAMES LAWRENCE KING
                                                UNITED STATES DISTRICT JUDGE
                                                SOUTHERN DISTRICT OF FLORIDA



 cc:
 Counsel of Record




                                            2
